Title: From Alexander Hamilton to Thomas Jefferson, 5 November 1792
From: Hamilton, Alexander
To: Jefferson, Thomas



Treasury Department Novr. 5th. 1792.
Sir,

I have only considered the principal subject of the extracts from Mr. Morris’s letters, which you did me the honor to send me, namely the adjustment or liquidation of the payments to France, and am of Opinion, that the Idea which appears to be that of Mr. Morris is the safest now to be pursued vizt.—to ascertain the rate of exchange between Paris and Amsterdam, at each period of payment, as an eventual guide, and to leave the liquidation open till the completion of the entire reimbursement shall furnish an equitable rule, upon all the circumstances of the case. While the United States do not wish to profit by any disorder in the affairs of France, neither ought they to suffer any loss in consequence of it. As further payments have been suspended till further order, there will be time for further consideration, before the payments recommence.
The Accounts furnished by the French Treasury have been committed to the Comptroller, with direction to make a full and critical examination, and to prepare all statements, and documents, which may be necessary completely to enlighten Mr. Morris.
The affair of the payment of the debt due to the French officers has been arranged. In your absence from the Seat of Government I wrote a letter to Mr. Morris on the subject of which the enclosed is a Copy.
With great respect, I have the honor to be,   Sir,   Your obedient servant.

Alexander Hamilton.
The Secretary of State.

